Title: John Adams to Abigail Adams, 24 May 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia May 24. 1777
     
     We have an Army in the Jersies, so respectable that We seem to be under no Apprehensions at present, of an Invasion of Philadelphia—at least untill a powerfull Reinforcement shall arrive from Europe. When that will be and how powerfull, it is impossible to say: But I think, it will not be very soon, nor very strong.
     Perhaps, the Troops from Canada may come round by Water. If they do, the whole Force they can make, with all the Reinforcements from Europe will do no great Things this Year. I think, our Cause will never again be in so low a state as it was last December—then was the Crisis.
     There are four Men of War and four Tenders in Delaware Bay. The Roebuck, and a Fifty Gun ship, and two other Frigates, are the Men of War. They come up the River a little Way to get Water sometimes with Fear and Trembling, and dare not come up far enough to get fresh Water, but content themselves with brackish Water.
     
     They go on shore sometimes to steal some lean Cattle, if any happen to wander into lonely Places, where they dare venture.
     
      My Love to all.
     
    